NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

            NORMAN DOUGLAS DIAMOND,
                 Plaintiff-Appellant,

                           AND

            ZAIDA GOLENA DEL ROSARIO,
                  Plaintiff-Appellant,

                             v.

                    UNITED STATES,
                    Defendant-Appellee.
                  ______________________

                        2013-5036
                  ______________________

    Appeal from the United States Court of Federal
Claims in No. 12-CV-0358, Judge Charles F. Lettow.
                 ______________________

               Decided: September 12, 2013
                 ______________________

      NORMAN DOUGLAS DIAMOND, of Ome City, Japan, pro
se.

      ZAIDA GOLENA DEL ROSARIO, of Ome City, Japan, pro
se.
2                                            DIAMOND   v. US




    JANET A. BRADLEY, Attorney, Appellate Section, Tax
Division, United States Department of Justice, of Wash-
ington, DC, for defendant-appellee. With her on the brief
were KATHRYN KENEALLY, Assistant Attorney General
and BRIDGET M. ROWAN, Attorney.
                 ______________________

    Before LOURIE, PROST, and TARANTO, Circuit Judges.
PER CURIAM.
     Douglas Diamond and his wife, Zaida Golena Del Ro-
sario, lived in Japan in 2005. Diamond v. United States,
107 Fed. Cl. 702, 703 (Fed. Cl. 2012). During that year,
they paid federal income tax to the United States through
a withholding of $10,645.40 on investment income. Id.
They filed a timely tax return in June 2006 in which they
claimed a refund for the entire amount withheld. Id. In
that return, however, they failed to provide basic infor-
mation such as their social security numbers and details
about deductions they claimed to reduce their foreign
income to zero. Id. The Appellants also altered several
official tax forms they included with their return. Id. As
a result, the Internal Revenue Service (“IRS”) rejected the
return and provided Appellants thirty days to file a
corrected one—which they failed to do. Id. at 704.
    In October 2010, the Appellants filed a second return
claiming the same refund. Id. While they cured some of
the deficiencies present in their first return, many per-
sisted. For example, the Appellants again failed to pro-
vide information about deductions they claimed to reduce
their foreign income to zero. Id. And while Mr. Dia-
mond’s social security number was provided, his wife’s
social security number (or individual tax identification
number) still was not. Id.
   The IRS responded in writing to the Appellants sec-
ond incomplete return. See Appellants’ Reply Br. 36-41.
DIAMOND   v. US                                             3



It requested that the Appellants provide the additional
information necessary to process the return and that they
complete several standard tax forms. Id. The IRS ap-
pears to have included “a copy of each form or schedule”
that it requested from them. Id. The Appellants did not
fully comply with the IRS’s request, and their second
return was ultimately rejected. Diamond, 107 Fed. Cl. at
704.
    In June 2012, the Appellants filed suit against the
United States in the Court of Federal Claims to collect the
portion of their investment income that they allege was
improperly withheld in 2005. Id. Upon motion by the
government, the court dismissed their suit for lack of
subject matter jurisdiction after concluding that neither of
the two returns constituted a proper claim for refund. Id.
at 707. The Appellants assert the dismissal was made in
error. We disagree.
    The Court of Federal Claims has jurisdiction over a
claim for refund if “the taxpayers’ submissions to the IRS
constitute a claim for refund.” Waltner v. United States,
679 F.3d 1329, 1333 (Fed. Cir. 2009), cert. denied, 133 S.
Ct. 319 (2012). To constitute a claim for refund, a return
“must contain sufficient data to allow calculation of tax
and evince[] an honest and genuine endeavor to satisfy
the law.” Id. (internal quotation marks removed). As the
Court of Federal Claims correctly concluded, the Appel-
lants’ returns satisfied neither of those criteria and there-
fore did not constitute proper claims for refund.
Diamond, 107 Fed. Cl. at 706-07. In both returns, the
Appellants refused to provide information about their
deductions to substantiate their claim that they had no
taxable foreign income. And neither of the returns
demonstrates an honest or genuine endeavor to satisfy
the requirements of the tax laws: the Appellants consist-
ently refused to provide information necessary to process
them and did not fully complete the official forms required
by the IRS.
4                                             DIAMOND   v. US



    We therefore affirm the decision of the Court of Fed-
eral Claims dismissing the Appellants’ suit for lack of
subject matter jurisdiction. 1 See Waltner, 679 F.3d at
1334 (affirming dismissal of refund suit for lack of subject
matter jurisdiction).
                       AFFIRMED
                          COSTS
    Each party shall bear their own costs.




    1   The Appellants filed a motion requesting that we
issue two “specific rulings” in our opinion. Appellants’
Mot. for Specific Rulings 3-5. The motion is denied. The
subject matter of the “specific rulings” that the Appellants
request is irrelevant to our disposition of this case.